EXHIBIT 99.2 VALCENT PRODUCTS INC. Management Discussion and Analysis as of March 01, 2010 The following information, prepared as of March 01, 2010, should be read in conjunction with unaudited consolidated financial statements for the nine months ended December 31, 2010 and 2009 and the audited consolidated financial statements for the twelve month periods ended March 31, 2010 and 2009 and the accompanying Management’s Discussion and Analysis (“the Annual MD&A”) for these fiscal periods. The referenced consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).They do not include all the disclosures required for annual financial statements under Canadian GAAP, and should be read in conjunction with the most recent annual consolidated financial statements of the Company. Change in Functional Currency Effective April 1, 2009, the functional currency of the Company became the United States dollar (USD). Prior to that date, the Company’s functional currency was the Canadian dollar.The change in functional currency from Canadian dollar (CAD) to USD resulted from increased business activities and monetary transactions conducted in USD. As a result of adopting this change prospectively, previously reported financial results have not been adjusted. The translated amounts for non-monetary items at the end of the prior period become the historical basis for those items in the period of the change and subsequent period. In addition, unrealized gains and losses due to movements in exchange rates on balances held in foreign currencies are shown separately on the Consolidated Statement of Cash Flows. The Company continues to report in CAD as this currency is more relevant for the Company’s investors and other users of the financial statements. All amounts are stated in Canadian dollars unless otherwise noted. Prior Share Consolidations By certificate of amendment dated April 15, 2005, we changed our name from Nettron.com, Inc. to Valcent Products Inc. to reflect a newly adopted business plan. On May 3, 2005 we delisted from the TSX Venture Exchange and effected a consolidation of our common shares on a one-for-six basis. We maintained our OTC Bulletin Board listing, however, our trading symbol was changed to “VCTPF”, which it remained through to July 15, 2009. Due to economic circumstances and to make our Company more conducive to investmentthe shareholders of the Company approved a special resolution to reorganize the capital structure of the Company by a share consolidation of its common shares on the basis of one new share for each eighteen old shares.This share consolidation became effective July 16, 2009.Also effective July 16, 2009 our trading symbol changed to “VCTZF” and our CUSIP number changed to 91Our website is located at www.valcent.net Unless otherwise noted, all references to the number of common shares are stated on a post-consolidation basis. Our common share authorized share capital remains unlimited. 3 Management Discussion and Analysis as of March 01, 2010 - continued FORWARD-LOOKING STATEMENTS Forward-looking statements look into the future and provide an opinion as to the effect of certain events and trends on the business.Forward-looking statements may include words such as “plans”, “intends”, “anticipates”, “should”, “estimates”, “expects”, “believes”, “indicates”, “suggests” and similar expressions. This MD&A contains forward-looking statements including, but not limited to, the ability to implement corporate strategies, the state of domestic capital markets, the ability to obtain financing, operating risks, changes in general economic conditions, and other factors are based on current expectations and various estimates, factors and assumptions and involve known and unknown risks, uncertainties and other factors. It is important to note that: · Unless otherwise indicated, forward-looking statements in this MD&A describe the Company’s expectations as of December 31, 2010. · Readers are cautioned not to place undue reliance on these statements as the Company’s actual results, performance or achievements may differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements if known or unknown risks, uncertainties or other factors affect the Company’s business, or if the Company’s estimates or assumptions prove inaccurate.Therefore, the Company cannot provide any assurance that forward-looking statements will materialize. · The Company assumes no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or any other reason, except as required by law. For a brief description of material factors that could cause the Company’s actual results to differ materially from the forward-looking statements in this MD&A, please see “Risks and Uncertainties”. The risks and uncertainties that could affect future events or the Company's future financial performance are more fully described in the Company's annual reports (on Form 20-F filed in the U.S. and Canada) and the other recent filings in the U.S. and Canada. These filings are available at www.sec.gov in the U.S. and www.sedar.com in Canada. 4 Management Discussion and Analysis as of March 01, 2010 - continued Organizational Structure The following organizational chart sets forth the Company’s current corporate structure and reflects subsidiary interests relating to the Company’s various entities as at December 31, 2010. Valcent Products, Inc. formed a wholly-owned Nevada corporation, Valcent USA, Inc. to conduct a range of business development initiatives in the United States in October 2005.In turn, Valcent USA, Inc. formed Valcent Management, LLC, as a wholly-owned limited liability corporation under the laws of Nevada to serve as the general partner to Valcent Manufacturing Ltd. A limited partnership was also formed by Valcent USA, Inc. under the laws of Texas, wherein Valcent USA, Inc. serves as limited partner to Valcent Manufacturing Ltd. Valcent Products EU Limited was incorporated in the domicile of England in November 2006 as a wholly owned subsidiary of Valcent Products Inc. to develop and sell vertical plant growing systems in Europe.During August 2010 Valcent Products EU Limited incorporated a wholly-owned subsidiary Valcent (EU) Eastern Europe in Poland. Vertigro Algae Technologies, LLC, a Texas Limited Liability Corporation was formed in May 2008 as a 50% owned subsidiary to each of Valcent, USA Inc. and Global Green Solutions Inc. to develop algae related technologies. During July, 2010, Valcent Products Inc. and its subsidiary Valcent USA and Global Green Solutions Inc., Inc. agreed to the wind-up and dissolution of Vertigro Algae Technologies LLC, through which they had jointly pursued development of algae related research and development projects. 5 Management Discussion and Analysis as of March 01, 2010 - continued PLAN OF OPERATIONS From inception we have generated minimal cost recoveries from the Company’s business operations and have traditionally met the Company’s ongoing obligations by raising capital through external sources of financing, such as private placement, convertible notes, demand and promissory notes, and director and shareholder advances.The Company is also attempting to sell non productive assets located at its El Paso research facility to generate capital. At present, we do not believe that Valcent’s current financial resources are sufficient to meet the Company’s working capital needs in the near term or over the next twelve months and, accordingly, we will need to secure additional external financing to continue the Company’s operations. We anticipate raising additional capital though further private equity or debt financings and shareholder loans. On February 17, 2010 the Company completed an initial closing of US $1,432,285 under a private placement at US $0.15 per unit. Each unit consists of one common share and one half warrant. One whole warrant is exercisable into one common share at US $0.25. However, there can be no assurance that the Company will be successful in its future financing attempts. If we are unable to secure such additional external financing, we may not be able to meet the Company’s obligations as they come due or to fully implement the Company’s intended plan of operations, as set forth below, raising substantial doubts as to the Company’s ability to continue as a going concern. On December 16, 2010 Stephen Kenneth Fane, FCA, accepted the position of Chief Executive Officer and a Director of the Company and Chris Ng accepted the position of Chief Operating and a Director of the Company. Current CEO Christopher Bradford, who is based in the UK, will now become Managing Director of the company’s UK subsidiary Valcent Products (EU) Limited, overseeing European operations. Bradford will also continue to act as Chairman of the Board of Directors for both companies. The Company’s plan of operations over the course of the next twelve months, subject to adequate financing, is to focus on the continued development and marketing of the Company’s VertiCropTM vertical plant growing systems. Current License Agreements VertiCropTM Technology Purchase Agreement - Effective April 1, 2009, the Company executed a purchase agreement to acquire all ownership rights and intellectual property relating to certain vertical plant growing technology and Tomorrow Garden kit technology (the “Technologies”) from Glen Kertz, Pagic, and West Peak and which provides the Company with all rights and know how to the Technologies(the “Purchase Agreement”).Pursuant to this agreement, original master license agreements between the Company and Pagic were terminated and this agreement replaced all financial obligations the Company had with Pagic related to the original master license agreements, including annual payments, royalty burden, and all other associated licensing costs. Pursuant to the Purchase Agreement, the Company agreed to pay a total of US $2,000,000 plus issue 3% of its common stock on conclusion of the purchase agreement.The US $2,000,000 is payable on a cumulative basis as to US $65,000 on signing (paid) plus the greater of 3% of the gross monthly product sales less returns from exploitation of the technologies or US $12,000 per month until US $2,000,000 has been paid.The ownership of the Technologies will remain in escrow until fully paid or if the Company defaults in making payments.The issuance of the 3% of its common stock is payable upon release of the Technologies from escrow to the Company.The Company may at any time elect to pay out the remaining balance due.Should the Company default under this agreement the Technologies will revert back to Glen Kertz and Pagic and the Company’s obligations under the Purchase Agreement will cease. 6 Management Discussion and Analysis as of March 01, 2010 - continued During the last quarter of the fiscal year ended March 31, 2010, the Company and Pagic entered into negotiations to resolve certain disputes regarding the Purchase Agreement.On March 8, 2010, an addendum to the Purchase Agreement (“Addendum”) was entered into by parties thereto whereby: a) the purchase price of technology to be acquired was amended to an aggregate of US $3.15 million (previously US $2 million) of which certain equipment was permitted to be used by Pagic as an incentive to enter into the Purchase Agreement(“Addendum”). b) US $100,000 was paid to Pagic by the Company at the date of the Addendum; c) calculated minimum IP payments increased to US $18,000 per month from US $12,000 per month effective August 1, 2010; and d) the term to complete the technology purchased was reduced from July 1, 2019 to July 12, 2014. During the year ended March 31, 2010, $261,088 was paid or accrued to Pagic under the terms of the Purchase Agreement and its Addendum, and $318,250 was paid during the year ended March 31, 2009 under previous license arrangements, with such costs recorded as product development costs. During the nine months ended December 31, 2010, US $138,000 (2009 - US $189,295) was paid or accrued to Pagic under the terms of the Purchase Agreement and its Addendum. VertiCropTM Commercial Plant Growth Systems Valcent Products Inc. has introduced its “VertiCropTM” vertical farming system as developed by its UK operations which grows a wide variety of crop products.The Company initially began experimenting with vegetable crops and urban agriculture growing system within its greenhouse production facilities in El Paso, Texas, however, during the year ended March 31, 2009, the Company’s development efforts shifted to Valcent EU where it conducted detailed research independent of its US operations, and subsequently developed its commercial scale growing systems. VertiCrop™ Technology – Concept and Advantages:The VertiCrop™ technology provides a solution to rapidly increasing food costs caused by transportation/fuel due to the cost of oil and transport fuels. Under traditional farming practice, a reduction in availability and nutritional values results in the food people consume.The VertiCrop™ is designed to grow vegetables and other plants close to urban centers much more efficiently and with greater food value than in agricultural field conditions that require transportation of product to distant consumption markets. As the world population increases, agricultural land and water resources rapidly diminish.Alternative and innovative solutions have to be found to feed people and reduce the consumption of water, land, energy, and food miles. VertiCropTM is an innovative and exciting vertical growing system which: · Produces up to 20 times the normal production volume for field crops · Requires approximately 5% of the normal water requirements for field crops 7 Management Discussion and Analysis as of March 01, 2010 - continued · Can be built on non arable lands and close to major city markets · Can work in a variety of environments: urban, suburban, countryside, etc. · Minimizes or eliminates the need for herbicides and insecticides · Will have very significant operating and capital cost savings over field agriculture · Will drastically reduce transportation costs to market, resulting in further savings, higher quality and fresher foods on delivery and less transportation pollution · Is modular and easily scalable from small to very large food production situations The VertiCrop™ grows plants in closely spaced shelves vertically arranged on panels that are moving on an overhead conveyor system. The system is designed to provide maximum sunlight and precisely correct nutrients to each plant. Ultraviolet light and filter systems may exclude the need for herbicides and pesticides. Sophisticated control systems gain optimum growth performance through the correct distribution of nutrients, the accurate balancing of PH and the delivery of the correct amount of heat, light and water. System Advantages  reduced global transport costs and associated carbon emissions  food and fuel safety, security and sovereignty  local food is better for public health  building local economies  control of externalities and true costs In a rapidly urbanizing world where the majority of people now live in cities, localization requires that food and fuel be produced in an urban context. Urban agriculture presents a number of technological challenges. The main challenge is a lack of growing space. Vertical growing is a new idea currently emerging in the sustainability discourse which offers great promise for increasing urban production. Vertical growing systems have been proposed as possible solutions for increasing urban food supplies while decreasing the ecological impact of farming. The primary advantage of vertical growing is the high density production it allows using a much reduced physical footprint and fewer resources relative to conventional agriculture. Vertical growing systems can be applied in combination with existing hydroponics, and greenhouse technologies which already address many aspects of the sustainable urban production challenge (i.e., soil-free, organic production, closed loop systems that maximize water and nutrient efficiencies, etc.). Vertical growing, hydroponics and greenhouse production have yet to be combined into an integrated commercial production system, but, such a system would have major potential for the realization of environmentally sustainable urban food and fuel production. 8 Management Discussion and Analysis as of March 01, 2010 - continued Commercial Deployment of the VertiCropTM System – Paignton Zoo, Devon, UK:The Company via its UK subsidiary has in the summer months of 2009 deployed its first commercial test installation of its VertiCropTM technology at the Paignton Zoo Environmental Park located in Devon, UK.The Paignton Zoo is one of the largest zoos in the UK. The Zoo is part of South West Environmental Parks Ltd which is owned by the Whitley Wildlife Conservation Trust. It is a combined zoo and botanic garden that welcomes over half a million visitors a year.The VertiCropTM System installed at Paignton Zoo is meant to grow more plants in less room using less water and less energy. It will help to reduce food miles and bring down the Zoo’s annual costs for animal feed, which is currently in excess of £200,000 a year.The zoo will grow a whole range of herbs such as parsley and oregano, as well as leaf vegetables like lettuce and spinach, plus a range of fruits such as cherry tomato and strawberry. Reptiles, birds and most of the mammal collection - including primates and big cats will benefit from the production of year-round fresh food.The system which was a joint arrangement between Valcent Products EU Limited and the Paignton Zoo Environmental Park became operational on August 5, 2009, and will supply necessary data to the Company of semi-commercial crop yields, and other data for further commercialization of the VertiCropTM System. VertiCrop Warehouse Systems:The Company is also developing a new VertiCropTM product line for use in a warehouse environment. Using the latest horticultural lighting technologies, combined with state of the art irrigation and nutrient delivery systems, Valcent EU is in the final stages of developing a commercial application of its VertiCropTM system suitable for installing in industrial type warehouses, as an alternative to polytunnels or glasshouses.A warehouse environment will provide a commercial grower with significant benefits, particularly in areas of climate extremes.Growing crops in a glasshouse or polytunnel can involve high energy costs to maintain stable temperatures suitable for healthy plant growth. Growing in a warehouse environment with a VertiCropTM vertical farming system is designed to improve production and lower costs.Valcent EU’s research team has been working with two strategic partners who are acknowledged experts in the field of industrial lighting. This research has lead to the development of a commercially viable eco-friendly system, particularly well suited to application in a warehouse environment.The VertiCropTM warehouse growing system will also use a hybrid lighting system, harnessing and channeling heat free natural daylight, complemented by the latest LED horticultural lighting technology. Fluctuations in Results During the period from March 24, 2004 through the year ended March 31, 2005, we had no meaningful operations and focused exclusively on identifying and adopting a suitable business plan and securing appropriate financing for its execution. Valcent Products Inc. Selected Financial Data [Annual] (Expressed in Canadian Dollars) 12 months ended 2010 Restated Net Operating Revenues $
